MEMORANDUM**
Roya Dizaji, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal proceedings to allow her to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Dizaji failed to raise, and therefore waived, any challenge to the BIA’s determination that her motion to reopen was not timely filed pursuant to 8 C.F.R. § 1003.2(c)(2). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996). *713We deny as moot Dizaji’s request to hold these proceedings in abeyance.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.